Mandamus to require the circuit judge to settle a statement under Supreme Court Rule No. 59, which he refused to sign because it was not presented within 30 days after entry of judgment. The rule concerns judgments of $500 or less, and reads:
"Anyone desiring to secure a writ of error under the provisions of Act No. 155, Pub. Acts 1923, shall, *Page 348 
within thirty days from the entry of judgment, prepare a concise statement of what is involved in the case and the points relied upon and notice the same on the opposite party for settlement before the circuit judge. The statement when so settled shall be the basis of the application to this court."
In harmony with the policy of the State to discourage delays in appeals (Walker v. Wayne Circuit Judge, 226 Mich. 393), in view of the imperative language of the rule, and its failure to provide for extensions, the time limit for presenting the statement must be held mandatory (Shrager v. Rich, 242 Mich. 419;  People v. Wilson, 246 Mich. 282).
Counsel seem to have misconstrued the rule. It has no reference to bills of exception. Whether the judgment is more or less than $500, the bill of exception is settled in the regular way and under the same procedure and conditions of time and extensions. The statute (Act No. 155, Pub. Acts 1923) and rule here merely add the condition that on judgments of $500 or less the writ of error issues by special leave, on application and showing, and not of course.
Writ denied, with costs.
WIEST, C.J., and BUTZEL, CLARK, McDONALD, POTTER, SHARPE, and NORTH, JJ., concurred. *Page 349